Order entered October 11, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01140-CV

                     THE ROMACK COMPANY, ET AL., Appellants

                                              V.

                          JP BENT TREE, LP, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-19-06155

                                          ORDER
       Before the Court is appellants’ October 10, 2019 motion to extend the time to file their

brief on the merits. We GRANT the motion and extend the time to November 15, 2019. We

caution appellants that further requests for extension in this accelerated appeal will be

disfavored.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE